Citation Nr: 1212596	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating in excess of 30 percent prior to May 27, 2010 and in excess of 50 percent beginning on May 27, 2010 for the service-connected adjustment disorder with mixed emotional features (diagnosed as pain disorder and posttraumatic stress disorder (PTSD)).




ATTORNEY FOR THE BOARD

S. Finn, Counsel





INTRODUCTION

The Veteran served on active duty from September 1976 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO that granted service connection and assigned a 30 percent rating for an adjustment disorder with mixed emotional features, effective on April, 11, 2007.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for adjustment disorder, the Board has characterized the issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that the Veteran was previously represented by the American Legion, as reflected in a January 2002 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In correspondence dated in November 2009, the Veteran indicated that he was requesting removal of the American Legion as his representative and indicated that he would be representing himself.  See 38 C.F.R. § 14.631(f) (2011).

In April 2010, the Board denied the claim for a rating in excess of 20 percent for the service-connected status post operative residuals of a torn cartilage with degenerative joint disease of the right knee and an initial rating in excess of 10 percent for the service-connected residuals of a sprain of the left ankle and foot.  Therefore, these claims are no longer on appeal.

In a June 2011 rating decision, the RO recharacterized the increased rating claim for the service-connected adjustment disorder with mixed emotional features, chronic as chronic pain disorder and PTSD, and assigned a higher rating of 50 percent disabling, effective on May 27, 2010.  Therefore, the issue of service connection for PTSD was granted in full.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of an increased rating in excess of 50 percent for the service-connected psychiatric disability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected adjustment disorder with mixed emotional features (now diagnosed as pain disorder and PTSD) is shown to have been productive of a disability picture that more nearly approximated that of moderate social and occupational impairment for the initial period of the appeal.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 50 percent for the service-connected adjustment disorder with mixed emotional features (now diagnosed as pain disorder and PTSD) prior to May 27, 2010 are met.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.130 including Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

The recent VA examination in July 2010 diagnosed the Veteran as having a chronic pain disorder and PTSD and assigned a GAF score of 50.  This was productive at least moderate impairment of the Veteran's social and industrial adaptability.  He did report working on a full-time basis.  

This confirmed the finding of an earlier VA examination in October 2007 that reported a GAF score of 57 and noted social and occupational impairment in the range of mild to moderate.  

To the extent that these earlier findings more closely resembled the criteria referable to currently assigned rating, the Board finds that an initial rating of 50 percent is assignable for the initial period of the appeal.  

In a private medical statement dated in June 2009, a psychiatrist recorded a diagnostic impression of chronic pain syndrome with concentration impairment, isolation and sleep disturbance due to nightmares and assigned a GAF score of 50.  The Veteran was noted to be working at that time.  

Accordingly, on this record, an increased, initial rating of 50 percent for the service-connected psychiatric disability for the period of the appeal prior to May 27, 2010 is warranted.  


ORDER

An increased, initial rating of 50 percent for the service-connected adjustment disorder with mixed emotional features (now diagnosed as pain disorder and PTSD) prior to May 27, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

Following the Board's April 2010 remand action, the RO did not attempt to obtain the outstanding VA treatment records from VA Medical Center (VAMC) in Durham, North Carolina.  The Veteran noted receiving psychiatric outpatient treatment at VA for the past year at that time.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board has no discretion and must again remand this claim.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for the service-connected psychiatric disorder since 2009.  Of particular interest are records from the Durham VAMC and/or the Durham clinic. 

Copies of any outstanding records should be associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals 


Department of Veterans Affairs


